Title: To George Washington from Nathaniel Appleton, 3 December 1791
From: Appleton, Nathaniel
To: Washington, George

 

Sr
Boston 3d Decembr 1791

with great respect & diffidence I address the President of the United States.
One of my sons Thoms Appleton about 26 years of age has resided in Paris the last 5 years, & has been connected in business with a very respectable House there, in supplying the City with Oil by contract, which gave a fair prospect of yeilding him a handsom proffit, but during the Revolution there, such dificulties have arrisen in the business that he found it necessary to quit it, upon which his friends in Paris, from his good proficiency in writing & speaking the French language, & from the reputation which he has gained since his residence there, have advised him to apply for the appointment of Consul from the United States at the Port of Lisbon, for which appointment, I have now taken the liberty, in his behalf, to address you on the subject—it may be improper for me to enlarge upon his qualifications, but as he had the honor of being acquainted, according to their different ages & rank, with the honorable Mr Secretary Jefferson when he resided in Paris, I know of no person so capable of informing your Excellency of my sons qualifications & reputation, I understand he has written to Secretary Jefferson on the subject—if my son should be thought worthy of the appointment, I hope he will with reputation to himself & his Country promote the Interest of the United States.
My son went abroad So young that but very few persons in this place have sufficient knowledge of him to second this application—perhaps Mr Secretary Otis may recollect him as he was acquainted in his family. I have the honor to be with the greatest respect Your Excellencys most obedient & obliged humble Servant

Nathl Appleton

